PARKER, Judge.
Appellants contend that the trial judge erred in his interpretation of Item Four of the Will and urge upon us either of two alternative constructions: first, that the Beaufort County Humane Society and The Humane Society of the U. S. be grouped together as one class, that Sallie Brown and James *400Rodman, the former domestic servants, be grouped together as another class, and that these two classes be considered with Oral Roberts and the Salvation Army, each being taken separately, to reduce the number of separate groups or classes named in Item Four from six to four, thereby permitting the transfer of 25 % of the entire residuary estate to each; second, and in the alternative, that the words “twenty-five percent,” as they appear in Item Four be treated “as a mathematical or grammatical error on the part of the testatrix,” and that effect be given to the remaining language in Item Four by determining that each of the six beneficiaries named therein be entitled to a one-sixth of the entire residuary estate. Either construction urged by appellants requires a degree of redrafting of the Will which is not the proper function of the courts to perform.
The plain fact is that the testatrix, by clear and explicit language, disposed of twenty-five percent of her residuary estate and then failed to make any testamentary disposition whatever of the remaining seventy-five percent. This was the finding of the able trial judge and with that finding we are in full accord. G.S. 31-42, cited by appellants, is not applicable. There was no lapse of any bequest; there was simply no bequest as to seventy-five percent of the residuary estate. Testatrix made it clear she wanted twenty-five percent of her residuary estate “to be divided equally among” six named beneficiaries. She never said what she wanted done with the remaining seventy-five percent.
While each case involving interpretation of a Will must necessarily depend upon its own particular facts, our determination here finds support in the reasoning of the following cases, which have been cited in appellees’ brief: Duffield v. Morris, 8 W. & S. 348 (Pa. 1845); In re Watkins Estate, 166 N.Y. Supp. 2d 855; Todd v. St. Mary’s Church, 45 R.I. 282, 120 A. 577.
Affirmed.
Chief Judge Brock and Judge Baley concur.